DETAILED ACTION
This Office action for U.S. Patent Application No. 17/383,156 is responsive to the Appeal Brief filed 25 April 2022, in reply to the Final Rejection of 10 November 2021.
Claims 1–18 are pending.
In the prior Office action, claims 1–8, 10–13, and 18 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2017/0299842 A1 (“Posa”).  Claim 9 was rejected under 35 U.S.C. § 103 as obvious over Posa in view of U.S. Patent Application Publication No. 2005/0062870 A1 (“Sato”).  Claims 14 and 15 were rejected under 35 U.S.C. § 103 as obvious over Posa in view of U.S. Patent Application Publication No. 2020/0393910 A1 (“Gribetz”).  Claim 17 was rejected under 35 U.S.C. § 103 as obvious over Sato and in view of B&H, “Sony DEV Digital Recording Binoculars”.

In view of the Appeal Brief filed on 25 April 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 C.F.R. § 1.111 (if this Office action is non-final) or a reply under 37 C.F.R. § 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 C.F.R. § 41.31 followed by an appeal brief under 37 C.F.R. § 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 C.F.R. § 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 2–4, filed 25 April 2022, with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. § 103 over a combination of Posa and B&H.

Applicant’s arguments with respect to claim 3 have been considered but they are not persuasive.  During examination, prior art must be considered in its entirety, that is, as a whole.  M.P.E.P. § 2141.02(VI) (citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 U.S.P.Q. 303 (Fed. Cir. 1983)).  Here, Applicant looks exclusively at paragraph 0037 of Posa to support the contention that Posa does not teach the claimed functionalities of the touch screen display.  However, this ignores the explicit citations to Posa ¶¶ 0023, 0022, and 0020 within the Final Rejection.  For example, ¶ 0022 recites an operator setting and adjusting zoom functionality.  In the context of Posa as a whole, including the other portions directed to a touch screen interface, this is sufficient to guide a person of ordinary skill in the art to conclude that the touch screen interface is used to perform such functionalities.  Considering this, Applicant has not met the burden of proof required to show that the Final Rejection was in error.

Applicant’s disagreement (it is not, properly speaking, an argument) with the rejection of claim 7 has been considered but it is not persuasive.  Claim 7 recites the left and right image-gathering devices include objective optics, and that the left and right image sensors are spaced apart from these right and left image gathering devices that include objective optics.  The rejection of claim 7 made the three specific fact findings that:
1) the Posa focus elements teach the claimed objective optics within the image gathering devices,
2) the Posa image sensors teach the claimed image sensors, and
3) the Posa distance between the focus elements and the image sensors teaches the claimed spacing apart of the image gathering devices that include the objective optics from the image sensors.
Applicant has not identified specific error in this mapping, but instead presents an improper “general allegation that the claim[ ] define[s] a patentable invention without specifically pointing out how the language of the claim[ ] patentably distinguishes [it] from” Posa.  37 C.F.R. § 1.111(b).  As such, this is not sufficient to show error.

Applicant’s arguments with respect to claim 9 have been considered but they are not persuasive.  Applicant asserts that because Posa teaches “a single, integrated display device”, it is impossible, or at least without an expectation of success to modify it to incorporate sliding camera elements, as in Sato.  However, Posa at Figure 6 illustrates image sensor lenses that are movable using servos.  Considering the teachings of Posa as a whole, it is improper to allege that Posa cannot be modified to incorporate moving camera elements if it is already disclosed to contain moving camera elements.  Additionally, the combination of Posa in view of Sato is moot because B&H also discloses this limitation.

Applicant’s arguments, see p. 10, filed 25 April 2022, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn.  Specifically, upon further review, the Posa accelerometer is disclosed in ¶ 0032 only as used for assisting with zoom, not power management as in the current invention.

Applicant’s arguments with respect to claim 12 has been considered but they are is not persuasive.  Claim 12 recites apparatus for interpolating the imagery.  The specification describes at ¶ 0024 describes interpolation as an enhancement technique performed within the context of digital zoom, to expand a portion of the image electronically to present a magnified image to the user.  Under the Broadest Reasonable Interpretation standard, such interpolation need only be a filling in of areas between zoomed-in pixels with other pixel data; for example, a 4x digital zoom that produces 4x4 pixel blocks interpolates the pixel data in each of the original pixels to the remainder of each of the 15 pixels in the 16x16 blocks.  The broadly and generically claimed interpolation need not be any specific interpolation, such as a linear, Gaussian, or adaptive interpolation.  In contrast, an unreasonably broad interpretation of the claim 12 interpolation would be to include “any . . . yet-to-be-developed technique for image interpolation” (¶ 0045) not known to the Applicant at the time of effective filing.  In view of the examiner’s discovery of this language in the specification, a rejection of claim 12 under 35 U.S.C. § 112(a) is added.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
Claim 12 is rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for image interpolation techniques known to Applicant at the time of effective filing, does not reasonably provide enablement for “any known [known to whom?] or yet-to-be developed technique for image interpolation”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–9, 11–13, and 16–18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0299842 A1 (“Posa”) in view of B&H, “Sony DEV-3 Digital Recording Binoculars” (Archived version of 10 August 2016, https://www.web.archive.org/web/20160810043115/https://www.bhphotovideo.com/c/product/818031-REG/Sony_DEV_3_DEV_3_Digital_Recording_Binoculars.html/) (“B&H”).
Although Posa shares inventorship with the current application1, it was published on 19 October 2017, more than one year before filing of the present application, and so no exception under 35 U.S.C. 102(b)(1) applies.
Posa, directed to a set of electronic binoculars, teaches with respect to claim 1:
A smartphone with integrated electronic binoculars, comprising:
a housing including a touch-screen display, cellular and wireless network communications circuitry, and first and second outer surfaces facing in different directions (Figs. 7A–7B, rectilinear smartphone 702);
a pair of spaced-apart right and left imagery-gathering devices disposed on the first outer surface of the smartphone (id., cameras 712 and 714 or 708 and 712);
right and left image sensors disposed in the smartphone to convert the imagery gathered by the right and left image-gathering devices into electrical signals representative of the right and left imagery (Fig. 5, left and right image sensors placed behind camera lenses);
a pair of spaced-apart . . . right and left image-displaying devices disposed on the second outer surface of the smartphone (Fig. 7B, left and right display areas 734 spaced apart by black line); and
electronic circuitry operative to receive the electrical signals from the right and left image sensors and simultaneously display the imagery gathered by the right and left image-gathering devices on the right and left image-displaying devices, respectively (Fig. 5, processor).
The claimed invention differs from Posa in that the claimed invention specifies a pair of spaced-apart, physically separated image displaying devices.  The black line shown in Figure 7B as separating left and right display areas 734 and 736 as portions of a single larger display screen 732 on the smartphone is not sufficient to separate these display areas physically as required.  However, B&H, demonstrating the Sony DEV-3 Digital Recording Binoculars were on sale before the effective filing date, teaches:
a pair of spaced-apart, physically separated right and left image displaying devices (§ Overview, “dual 0.45" Electric Viewfinders with 852 x 480 resolution 16:9 aspect ratio and adjustable interpupillary distance via eye distance adjustment dial”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Posa smartphone binoculars to incorporate a pair of electronic viewfinders distinct from the display screen, as taught by B&H, in order to adjust the interpupillary distance between the viewed images easily.

Regarding claim 2, Posa in view of B&H teaches the smartphone of claim 1, wherein the imagery gathered and displayed is real-time motion imagery (Posa ¶¶ 0003–04, inherent to tracking functionality as described).

Regarding claim 3, Posa in view of B&H teaches the smartphone of claim 1, wherein the touch-screen display enables a user to adjust (Posa ¶ 0037, Fig. 8; touch screen interface) one or more of the following functions associated with the right and left imagery:
focusing (¶ 0023);
zooming in and zooming out (¶ 0022); and
capture and store of the imagery for later retrieval and display (¶ 0020, video recorder).

Regarding claim 4, Posa in view of B&H teaches the smartphone of claim 1, wherein the electronic circuitry is further operative to perform an auto focusing of the imagery (Posa ¶ 0005, “The system may also include auto-focus”).

Regarding claim 5, Posa in view of B&H teaches the smartphone of claim 1, wherein:
right and left image gathering devices include objective optics (Posa Fig. 6, focus elements); and
the objective optics project images directly onto right and left image sensors immediately adjacent the objective optics (id., direct focusing from focus elements onto image sensors).

Regarding claim 6, Posa in view of B&H teaches the smartphone of claim 1, wherein:
right and left image-gathering devices include objective optics (Posa Fig. 5, auto-zoom elements); and
one or more optical components are disposed between the right and left objective optics and the right and left image sensors to perform optical focusing or optical zoom functions (id., focus elements between auto-zoom elements and image sensors).

Regarding claim 7, Posa in view of B&H teaches the smartphone of claim 1, wherein:
right and left image-gathering devices include objective optics (Posa Fig. 6, focus elements); and
the right and left image sensors are spaced apart from the right and left image-gathering devices to increase focus length (id., focus elements are at movable distance from image sensors to adjust focus length using servos).

Regarding claim 8, Posa in view of B&H teaches the smartphone of claim 1, wherein the first and second outer surfaces face in opposite directions (Posa Figs. 7A and 7B, front surface 706 and back surface 704).

Regarding claim 9, Posa in view of B&H teaches the smartphone of claim 1, further including apparatus for adjusting interpupillary distance (B&H § Overview, “0.45" Electric Viewfinders with 852 x 480 resolution 16:9 aspect ratio and adjustable interpupillary distance via eye distance adjustment dial”).

Regarding claim 11, Posa in view of B&H teaches the smartphone binoculars of claim 1, further including apparatus for stabilizing the imagery (Posa ¶ 0023, image stabilization circuitry).

Regarding claim 12, Posa in view of B&H teaches the smartphone of claim 1, further including apparatus for interpolating the imagery (Posa Abstract, digital zoom).

Regarding claim 13, Posa in view of B&H teaches the smartphone of claim 1, further comprising apparatus for zooming the imagery in and out under user control (Posa ¶ 0003, manual zoom; 0022, user-controlled auto-zoom).

Regarding claim 16, Posa in view of B&H teaches the smartphone of claim 1, further including manually deployable light shields proximate to the right and left image-displaying devices (B&H § Images, showing eye shields surrounding eyepiece optics).

Regarding claim 17, Posa in view of B&H teaches the smartphone of claim 1, wherein:
the right and left image-displaying devices include microdisplays with diagonal measurements of 0.5 inches or less (B&H § Specs, “Viewfinder Type” of 0.45 inches); and
one or more optical components to magnify the microdisplays (id., Optical 10x magnification).

Regarding claim 18, Posa in view of B&H teaches the smartphone of claim 1, wherein the right and left image sensors are separate solid-state devices (Posa Fig. 5, plurality of image sensors).

Claims 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Posa in view of B&H as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0393910 A1 (“Gribetz”).
Claims 14 and 15 are directed to certain features of the integrated smartphone binoculars not disclosed by either Posa or B&H.
Claim 14 is directed to LIDAR-assisted focusing.  Posa and B&H do not disclose this limitation.  However, Gribetz, directed to a wearable display, teaches the smartphone of claim 1, further including LIDAR operative to assist with focusing the imagery (e.g., ¶¶ 0363, 416, 421, 432, 437, 442, 509).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate LIDAR sensing into the Posa or B&H device, as taught by Gribetz, to enable and assist with stereoscopic imaging and three-dimensional and depth modeling.  Gribetz at e.g., ¶¶ 0509, 678.

Regarding claim 15, Gribetz teaches the smartphone binoculars of claim 1, wherein the image sensors operate in the infrared (IR) portion of the electromagnetic spectrum enabling the binoculars to perform a night vision function (e.g., ¶¶ 0363, 0380, 0407, 421).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons given in the “Response to Arguments” section above.  Posa is considered the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 U.S. Patent Application No. 15/588,664, the underlying application for Posa, is abandoned, so a double patenting rejection is not appropriate.